Exhibit 10.1

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

PRODUCT SUPPLY AGREEMENT

Between

WESTERN REFINING SOUTHWEST, INC.,

WESTERN REFINING COMPANY, L.P.

AND

WESTERN REFINING WHOLESALE, LLC,

Dated as of October 15, 2014



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

TABLE OF CONTENTS

 

ARTICLE I TERM

     1     

        1.1

       Initial Term      1    ARTICLE II SUPPLY COMMITMENTS AND FORECASTS      2
    

        2.1

       Supply Commitment      2     

        2.2

       Committed Terminal Capacity      2     

        2.3

       Buyer Forecasts      2    ARTICLE III COMMERCIAL TERMS      3     

        3.1

       Product Pricing      3     

        3.2

       Product Sales Terms      3     

        3.3

       Product Specifications      3     

        3.4

       RFS-2 RIN Documentation      3     

        3.5

       Ratable Purchases      3     

        3.6

       Margin Shortfall Payments; Margin Excess Payments; Pricing Adjustments   
  3     

        3.7

       Restricted Activities      5    ARTICLE IV SUPPLY COMPLIANCE      8     

        4.1

       Alternative Terminals In the Event of an Outage      8     

        4.2

       Seller’s Failure to Deliver Products      9     

        4.3

       Buyer’s Failure to Meet a Supply Commitment      9     

        4.4

       Force Majeure      9     

        4.5

       Equitable Allocation      10    ARTICLE V RECORDS; AUDIT RIGHTS      11
    

        5.1

       Records      11     

        5.2

       Audit Rights      11    ARTICLE VI DEFAULT AND TERMINATION      11     

        6.1

       Default by Seller      11     

        6.2

       Buyer Payment Default      11     

        6.3

       Other Defaults      12    ARTICLE VII OTHER PROVISIONS      12     

        7.1

       Confidentiality      12     

        7.2

       Notices      13   

 

i



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

 

        7.3

       Entire Agreement      14     

        7.4

       Construction      14     

        7.5

       Dispute Resolution; Governing Law; Jurisdiction      14     

        7.6

       Cooperation      16     

        7.7

       Gifts      16     

        7.8

       Amendments      16     

        7.9

       Waiver      16     

        7.10

       Assignment      16     

        7.11

       Indemnity      17     

        7.12

       Severability      18     

        7.13

       No Third Party Beneficiaries      18     

        7.14

       Counterparts      18   

EXHIBITS

 

A    Definitions B    List of Western Refining Terminals C    Products Pricing D
   Product Terms of Sale E    Tracking Account Illustration

 

ii



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

PRODUCT SUPPLY AGREEMENT

This PRODUCT SUPPLY AGREEMENT (this “Agreement”) is dated as of October 15, 2014
(the “Effective Date”), and is made by and between (i) Western Refining
Southwest, Inc., an Arizona corporation (“WRSW”), and Western Refining Company,
L.P., a Delaware limited partnership (“WRC”), and (ii) Western Refining
Wholesale, LLC, a Delaware limited liability company (“Buyer”). WRSW and WRC are
individually and collectively referred to as “Seller” and shall be jointly and
severally liable for all obligations of Seller contained herein and, except as
otherwise expressly contemplated by this Agreement, shall be treated for all
purposes contained in this Agreement as a single Party. Seller and Buyer are
individually referred to as a “Party” and collectively as the “Parties.”
Capitalized terms used throughout this Agreement shall have the meanings set
forth in Exhibit A, unless otherwise specifically defined herein.

RECITALS

 

A. WRSW is the owner and operator of a petroleum refinery located near Gallup in
the Four Corners region of northwest New Mexico (the “Gallup Refinery”).

 

B. WRC is the owner and operator of a petroleum refinery located in El Paso,
Texas (the “El Paso Refinery”).

 

C. The Gallup Refinery and the El Paso Refinery (collectively, the “Western
Refineries”) have a combined total throughput capacity of approximately 153,000
barrels per Day.

 

D. WRSW and WRC desire to secure a certain volume of sales of the refined
petroleum and other transportation fuel products that are produced at the
Western Refineries (the “Products”) through third party terminals and terminals
that are owned and operated by Western Refining Logistics, LP, a Delaware
limited partnership (such terminals are listed in Exhibit B and referred to as
the “Terminals”).

 

E. Buyer is engaged in the wholesale distribution and sale of motor fuels and
desires to be assured of a certain volume of supply of Products at the Terminals
to support its wholesale operations.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and covenants contained herein, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

TERM

1.1 Initial Term. Unless otherwise terminated as provided herein or extended
pursuant to a mutual agreement of the Parties, this Agreement shall be effective
as of the Effective Date and will remain in effect until the ten (10) year
anniversary of the Effective Date.

 

1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

ARTICLE II

SUPPLY COMMITMENTS AND FORECASTS

2.1 Supply Commitment. Seller shall sell to Buyer, and Buyer shall buy from
Seller, the Stipulated Product Commitment on the terms and subject to the
conditions set forth in this Agreement. Seller hereby acknowledges that if the
Committed Volumes are increased pursuant to the FDSA, Buyer may need to acquire
additional volumes of Product from Seller hereunder. In such instances, Buyer
shall have the right (to be exercised via written notice to the Seller) to
unilaterally increase the Stipulated Product Commitment under this Agreement to
the extent reasonably necessary to enable Buyer to meet its obligations to
deliver the increased Committed Volumes under the FDSA.

2.2 Committed Terminal Capacity. Subject to Section 2.3(b), during each Supply
Period, Seller shall reserve sufficient capacity at each Terminal to the extent
required to meet Buyer’s Forecast (as defined below) for such Terminal during
such Supply Period.

2.3 Buyer Forecasts.

(a) By the fifteenth (15th) Day of the Month immediately preceding each Supply
Period, Buyer shall prepare and submit to Seller a forecast which shall contain
the Terminal Volume for each Terminal during such upcoming Supply Period (each a
“Forecast”).

(b) To the extent that the operational limits at any Terminal prevent Seller
from meeting Buyer’s Terminal Volume for such Terminal during any Supply Period,
Seller shall not be obligated to reserve capacity at such Terminal in excess of
such Terminal’s operational limits, and the Parties shall cooperate in good
faith to revise the allocation of the Stipulated Product Commitment for such
Supply Period among the Seller’s other Terminals to account for such limits in a
Terminal’s operational capacity.

(c) Each Forecast submitted to Seller by Buyer (as subsequently revised by Buyer
in accordance with this subsection (c)) shall constitute a “Supply Commitment”
for the upcoming Supply Period with respect to each Terminal. A Supply
Commitment is a binding commitment, effective for the Supply Period, for Seller
to sell and Buyer to purchase the Terminal Volume set forth in the Forecast for
such Terminal; provided, that in any given Supply Period, Buyer shall have the
right to periodically change (i) its Supply Commitment (so long as the total
volumes purchased for such Supply Period do not exceed or fall below the
Stipulated Product Commitment) and (ii) the Terminal Volumes at each Terminal
subject to Section 2.3(b). During any Supply Period, Seller shall not be firmly
obligated to sell any Product in excess of the maximum Stipulated Product
Commitment; but, rather, it will only have an obligation to use commercially
reasonable efforts to do so.

 

2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

ARTICLE III

COMMERCIAL TERMS

3.1 Product Pricing. Subject to the terms of this Agreement, Seller shall sell
and Buyer shall buy the Products at the Product Prices. Such Product Prices are
inclusive of all handling fees, delivery fees for delivery to the applicable
Terminal, additive fees and any other fees; provided, however, that Seller will
supply additives applicable to third party jobber locations as a direct pass
through (i.e., at cost without any mark-up or profit added) to Buyer.

3.2 Product Sales Terms. The Product Sales Terms shall apply to all sales of
Product supplied by Seller to Buyer pursuant to this Agreement. To the extent of
any conflict between the terms of the Product Sales Terms and the terms of this
Agreement, the Product Sales Terms shall govern.

3.3 Product Specifications. All Products supplied by Seller pursuant to this
Agreement shall in all respects meet applicable legal requirements, industry
standards, and the Product Specifications. The Product Specifications shall
apply to all Products delivered under this Agreement.

3.4 RFS-2 RIN Documentation. Seller shall retain any RFS-2 RINs related to any
of the Products delivered by Seller to Buyer under this Agreement.

3.5 Ratable Purchases. Buyer shall purchase each Product on a Ratable Basis
during each Supply Period. Seller may restrict or deny supply of a Product on
any given Day under any Supply Commitment when Buyer is not purchasing such
Product on a Ratable Basis; provided however, that Seller will use commercially
reasonable efforts to accommodate a request by Buyer to purchase on a
non-Ratable Basis and any such restriction imposed by Seller on any given Day
will not reduce the Terminal Volume for that Product for the applicable Supply
Commitment.

3.6 Margin Shortfall Payments; Margin Excess Payments; Pricing Adjustments.

(a) In any Month where the Average Margin of Non-Delivered Rack Sales (stated as
$ per gallon) is less than *** (a “Shortfall Month”), Seller will pay Buyer an
amount equal to the product of (i) the Average Margin Shortfall for such
Shortfall Month and (ii) the amount (in gallons) of the Buyer’s Non-Delivered
Rack Sales during such Shortfall Month (but in no event shall such amount be
greater than 30 million gallons in any given Shortfall Month) (each a “Margin
Shortfall Payment”). Such amount shall be due within fifteen (15) Days after the
last Day of such Shortfall Month.

(b) Any Margin Shortfall Payments paid by Seller under this Agreement shall be
added to a virtual tracking account (the “Tracking Account”) and will remain
“available” for repayment (i.e., included in the balance of the Tracking
Account) in the form of Margin Excess Payments (as defined below) for a period
of twelve (12) Months from the end of the Shortfall

 

3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Month for which such payments relate. The amount of any Margin Shortfall
Payments included in the Tracking Account will be reduced by the sum of (i) the
amount of any Margin Excess Payments where such Margin Excess Payments are
applied to reduce the balance of the oldest Margin Shortfall Payment made within
the previous twelve (12) Months and (ii) the amount of any Margin Shortfall
Payments that are no longer “available” for repayment because they were not
“repaid” within twelve (12) Months from the end of the Shortfall Month for which
they were made. An illustration of the Tracking Account calculation is set forth
on Exhibit E. The funds in the Tracking Account will be available to be “repaid”
by Buyer in the form of Margin Excess Payments to the Seller in any subsequent
Overage Month (as defined below).

(c) In any Month where the Average Margin of Non-Delivered Rack Sales (stated as
$ per gallon) is greater than *** (an “Overage Month”), Buyer will apply as a
credit for purchases in such Month an amount equal to the product of (i) the
Average Margin Excess for such Overage Month and (ii) the amount (in gallons) of
Buyer’s Non-Delivered Rack Sales during such Overage Month (but in no event
shall such amount be greater than 30 million gallons) (each a “Margin Excess
Payment”); provided that, such credit will only be due if and to the extent that
the Tracking Account has a positive balance.

(d) Within ten (10) Days after the end of each Month, Buyer will deliver to
Seller a statement showing the Average Margin of Non-Delivered Rack Sales
(together with calculations and supporting data) for such Month just ended and
stating the amount of any Margin Shortfall Payment or Margin Excess Payment due
for such Month.

(e) For purposes of the foregoing:

(i) “Aggregate Margin of Non-Delivered Rack Sales” means, for any Month, an
amount equal to the difference between (A) the aggregate net sales proceeds
received by Buyer for Non-Delivered Rack Sales during such Month and (B) the
aggregate price paid by Buyer hereunder for the Products sold as Non-Delivered
Rack Sales during such Month.

(ii) “Average Margin of Non-Delivered Rack Sales” means, for any Month, an
amount (stated as $ per gallon) equal to (A) the Aggregate Margin of
Non-Delivered Rack Sales for such Month divided by (B) the aggregate number of
gallons of Products sold as Non-Delivered Rack Sales during such Month.

(iii) “Average Margin Excess” means, for any Overage Month, an amount equal to
the excess of (A) the Average Margin of Non-Delivered Rack Sales for such
Overage Month over (B) *** (stated as $ per gallon). The Average Margin Excess
cannot be less than zero.

(iv) “Average Margin Shortfall” means, for any Shortfall Month, an amount
(stated as $ per gallon) equal to the amount by which (A) the Average Margin of
Non-Delivered Rack Sales for such Shortfall Month is less than (B) ***. The
Average Margin Shortfall cannot be less than zero.

 

4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

3.7 Restricted Activities.

(a) Generally. During the term of this Agreement, Western Refining, Inc., a
Delaware corporation (“WNR”), agrees that it will not, and shall cause each WNR
Group Member (as defined below) not to, directly or indirectly, either acting on
its own behalf or through or in connection with any Person (as defined below),
acquire, own, manage, engage in, operate, control or participate in the
acquisition, ownership, management, operation or control of, any Person or
business engaged in the Restricted Business (as defined below). For the
avoidance of doubt, the foregoing restrictions shall not apply to any Northern
Tier Group Member or any Person Controlled by the Northern Tier Group.

(b) Exceptions. Notwithstanding the foregoing, the WNR Group Members shall be
permitted to (i) own an aggregate of less than 2% of the outstanding Interests
(as defined below) of an entity primarily engaged in the Restricted Business, if
such Interests are listed on a national securities exchange or regularly traded
in the over-the-counter market by a member of a national securities exchange,
without violating the provisions of Section 3.7; provided, that no WNR Group
Member Controls such entity; (ii) acquire assets, a portion of which are
Competing Assets (as defined below), if the value of such Competing Assets
(measured as of the date of such acquisition) is (A) no more than *** of the
total value of all assets acquired in such acquisition and (B) no more than ***
of the total value of the Partnership Group (as defined below) assets engaged in
the Restricted Business (measured as of the date of such acquisition), and such
WNR Group Members may thereafter continue to use such assets in the Restricted
Business; (iii) acquire, or make investments in, entities that are engaged in
the Restricted Business (each of such entities, a “Competitor”) if the value of
such Competitor’s Competing Assets is (A) no more than *** of the total value of
all assets of such Competitor and (B) no more than *** of the total value of the
Partnership Group assets engaged in the Restricted Business (measured as of the
date of such acquisition), and such Competitor may thereafter continue to engage
in the Restricted Business; (iv) subject to compliance with Section 3.7(c)
below, acquire assets or acquire, or make investments in, entities that are not
otherwise permitted by clause (ii) or (iii) that result in the WNR Group Members
or such entities, as the case may be, conducting or engaging in the Restricted
Business, and the WNR Group Members or such entities, as the case may be, may
thereafter continue to conduct or engage in such Restricted Business;
(v) continue to market and distribute wholesale petroleum products to customers
being served by WNR Group Members (other than Buyer) as of the date of this
Agreement solely in the regions in which such customers are being served by such
WNR Group Members (other than Buyer) as of the date of this Agreement; and
(vi) market and distribute wholesale petroleum products to WNR Group Members to
the extent provided in Section 4(c) of that certain Fuel Distribution and Supply
Agreement, dated the date hereof, between Buyer and WRSW.

 

5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(c) Right of First Offer. Notwithstanding anything to the contrary in this
Section 3.7, if a WNR Group Member acquires a Offered Business (as defined
below), the following provisions shall apply:

(i) Within *** months of consummating such acquisition, WNR will provide the
Partnership written notice (“Offer Notice”) of the Partnership’s right to
acquire, on an exclusive basis, the Offered Business for the fair market value
of the Offered Business. In connection with the Offer Notice, WNR shall provide
its indicative view of the fair market value of the Offered Business and such
other information concerning the Offered Business as reasonably requested by the
Partnership to permit an informed investment decision.

(ii) Within 45 days of the Partnership’s receipt of the Offer Notice, the
Partnership shall provide a non-binding indication of interest written notice
(an “Indication of Interest”) to WNR indicating whether or not it desires to
acquire the Offered Business. All Indications of Interest will be non-binding on
the Partnership.

(iii) If WNR and the Partnership cannot agree on the fair market value of the
Offered Business, WNR and the Partnership will jointly appoint an independent
investment banking firm of national reputation to determine such value. The
appraiser will have 30 days to determine the fair market value, which value will
be binding on WNR and the Partnership.

(iv) Following determination of the fair market value for the Offered Business,
WNR and the Partnership will have 120 days (the “Negotiation Period”) to enter
into definitive agreements with respect to the Partnership’s purchase of the
Offered Business. During the Negotiation Period, the parties will use reasonable
best efforts and negotiate in good faith regarding entry into such definitive
agreements. Such definitive agreements shall contain customary terms and
conditions for a comparable arm’s length transaction; provided, that (A) WNR
shall enter into any definitive agreements proposed by the Partnership that
contain terms (other than financial terms) that are as favorable to WNR as the
terms granted by WNR to the seller of the Offered Business to WNR and (B) WNR
shall not propose any terms that are less favorable to the Partnership than the
those terms obtained by WNR from the seller of the Offered Business to WNR.

(v) If the Partnership does not submit an Indication of Interest or the
Partnership and WNR do not enter into definitive agreements prior to the end of
the Negotiation Period, WNR shall have no further obligation to the Partnership
in respect of the Offered Business.

(d) Change of Control. Notwithstanding anything to the contrary in this
Section 3.7, the restrictions set forth in this Section 3.7 shall terminate in
connection with a Change of Control.

(e) Definitions. As used in this Section 3.7:

(i) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, Controls, is Controlled by or is under common Control
with, such specified Person through one or more intermediaries or otherwise.

 

6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(ii) “Change of Control” means, and shall be deemed to have occurred upon, one
or more of the following events: (A) any “person” or “group” within the meaning
of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (as determined immediately prior to such event), who is not Affiliated
with WNR immediately prior to such event, shall become the beneficial owner, by
way of merger, acquisition, consolidation, recapitalization, reorganization or
otherwise, of 50% or more of the combined voting power of the equity interests
in WNR or (B) the sale or other disposition by WNR of all or substantially all
of WNR’s assets, in one or more transactions, to any “person” or “group” within
the meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (as determined immediately prior to such event), who is not
Affiliated with WNR immediately prior to such event.

(iii) “Competing Assets” means assets that relate to the Restricted Business.

(iv) “Control” means, where used with respect to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “Controlling” and
“Controlled” have correlative meanings.

(v) “Interest” means (A) capital stock, common units, member interests,
partnership interests, other equity interests, rights to profits or revenue and
any other similar interest, (B) any security or other interest convertible into
or exchangeable or exercisable for any of the foregoing and (C) any right
(contingent or otherwise) to acquire any of the foregoing.

(vi) “Northern Tier Group” means, collectively, NT InterHoldCo LLC, a Delaware
limited liability company, and its Subsidiaries.

(vii) “Northern Tier Group Member” means any member of the Northern Tier Group.

(viii) “Offered Business” means (A) in the case of an asset acquisition, the
Competing Assets so acquired, and (B) in the case of an acquisition of, or
investment in, a Competitor, the Competing Assets of such Competitor.

(ix) “Partnership Group” means, collectively, Western Refining Logistics, LP, a
Delaware limited partnership (the “Partnership”), and its Subsidiaries and any
Person Controlled by the Partnership Group.

(x) “Person” means an individual or a corporation, firm, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

 

7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(xi) “Restricted Business” means the marketing and distribution of wholesale
petroleum products, crude trucking and the marketing, distribution and
warehousing of wholesale lubricants, in each case, anywhere in Arizona,
California, Colorado, Nevada, New Mexico or Texas.

(xii) “Subsidiary” means, with respect to any Person, (A) a corporation of which
more than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (B) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof; or (C) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (1) at least a majority ownership interest or
(2) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

(xiii) “WNR Group” means WNR and its Subsidiaries and Affiliates, excluding any
member of the Partnership Group.

(xiv) “WNR Group Member” means any member of the WNR Group.

ARTICLE IV

SUPPLY COMPLIANCE

4.1 Alternative Terminals In the Event of an Outage. Except as provided in
Section 4.4 or Section 4.5, in the event of an Outage at a Terminal, Seller must
satisfy the applicable Supply Commitment by allowing Buyer to lift volumes from
the other Terminals. In such event, the diverted volumes will be deemed to have
been lifted at the Terminal as specified in the affected Supply Commitment for
all purposes under this Agreement, except that all such diverted volumes will be
sold to Buyer at the Product Prices as set forth on Exhibit C, less the sum of
(i) any incremental freight differential charges that Buyer incurs and (ii) any
demurrage or other costs associated with the alternative Terminal.

 

8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

4.2 Seller’s Failure to Deliver Products. Except as provided in Sections 4.4
or 4.5, if at any time, Seller fails to make available the Terminal Volume of a
Product at the relevant Terminal and fails to direct Buyer to lift volumes from
a designated alternative Terminal and Buyer is thereby forced to select its own
means of alternative supply, then in such event:

(a) Buyer may purchase such volumes from third parties; and

(b) Seller shall pay Buyer (i) an amount equal to the difference between the
applicable Product Price and the price actually paid by Buyer for the
alternative supply Product volumes (if higher than the applicable Product
Price), including any demurrage or other costs associated with the Buyer
selected alternative supply point and (ii) an amount equal to the amount of the
freight differential (if higher) for the volume actually lifted from the Buyer
selected alternative supply point, within ten (10) Days of Seller’s receipt of
Buyer’s demand for such amounts; and

(c) Once all amounts required to be paid by Seller pursuant to subsection
(b) above are paid, the alternative supply Product volumes will be deemed to
have been lifted at the Terminal at which such Terminal Volumes were to have
been “made available” as specified in the affected Supply Commitment for
purposes of this Agreement.

4.3 Buyer’s Failure to Meet a Supply Commitment. If within a Supply Period
Seller makes available the Supply Commitment at the Terminals but Buyer fails to
purchase the Supply Commitment from Seller, then Seller may sell to other
customers the amount of the shortfall of the Supply Commitment, as calculated as
the difference between the volumes actually purchased by Buyer and the Supply
Commitment for such Supply Period; and Buyer shall pay to Seller an amount equal
to the difference between the applicable Product Price and the net sales
proceeds Seller receives from such other customers for such Supply Commitment
shortfall (if lower than the applicable Product Price).

4.4 Force Majeure.

(a) As soon as possible upon the occurrence of a Force Majeure (as defined
below), the Party affected by such Force Majeure shall provide the other Party
with written notice of the occurrence of such Force Majeure (a “Force Majeure
Occurrence Notice”). The Party affected by such Force Majeure shall identify in
such Force Majeure Occurrence Notice the approximate length of time that such
Party reasonably believes in good faith such Force Majeure shall continue.

(b) The obligations under this Agreement of the Party affected by such Force
Majeure shall be temporarily suspended during the occurrence of, and for the
entire duration of, a Force Majeure. The Party affected by such Force Majeure
shall use commercially reasonable efforts to overcome such Force Majeure but
shall not be obligated under this Agreement to settle any strike or labor
dispute.

(c) As soon as possible upon the cessation of a Force Majeure, the Party
affected by such Force Majeure shall provide the other Party with written notice
of the cessation of such Force Majeure (a “Force Majeure Cessation Notice”). The
Party affected by such Force Majeure shall identify in such Force Majeure
Cessation Notice the date on which such Force Majeure ceased to exist.

 

9



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(d) Nothing in this Section 4.4 shall excuse any Party from complying with its
obligations under this Agreement arising prior to the occurrence of such Force
Majeure, including any obligation to make payments when due under this
Agreement.

(e) Notwithstanding anything contained herein to the contrary, (i) if the Party
affected by an event of Force Majeure (the “Affected Party”) is unable to resume
the performance of its obligations under this Agreement within two (2) years
after the event of Force Majeure despite using its commercially reasonable
efforts to overcome such event in accordance with this Section 4.4, then the
Affected Party may, upon written notice to the other Party, terminate this
Agreement; or (ii) if the Affected Party is unable to resume performance of its
obligations under this Agreement within six (6) months after the event of Force
Majeure, then the other Party may upon written notice to the Affected Party,
terminate this Agreement; provided that, in either case any payment obligations
accruing up to and through the date of such termination shall remain outstanding
and shall continue to be due and payable following the termination of this
Agreement.

(f) “Force Majeure” means circumstances not reasonably within the control of the
Parties and which, by the exercise of reasonable efforts (including the Seller’s
use of reasonable efforts, to supply to Buyer the Stipulated Product Commitment
through alternative means (including procuring Products from third parties
and/or sourcing the Product from an unaffected refinery owned by WRSW or WRC)),
the Parties are unable to prevent or overcome that prevent (i) Seller from
delivering Products to Buyer at the Terminals or (ii) Buyer buying Products from
Seller at the Terminals, including: acts of God, strikes, lockouts or other
industrial disturbances, wars, riots, fires, floods, storms, orders of courts or
Governmental Authorities, governmental request or requisition for national
defense, explosions, terrorist acts, breakage, accident to machinery, storage
tanks or lines of pipe and inability to obtain or unavoidable delays in
obtaining material or equipment, delays of other carriers, local or national
disruptions to transportation networks or operations, fuel shortages and similar
events. Force Majeure specifically excludes any Outages.

4.5 Equitable Allocation. If due to any Force Majeure there is a limitation,
generally, on the type or quantities of Products Seller is required to supply to
Buyer at the Terminals under this Agreement, then Seller may implement a plan,
formula or method to equitably allocate its available supply of Products among
Buyer and Seller’s other unaffiliated customers; provided that any such plan,
formula or method shall give priority to purchasers of Products under firm
delivery contracts having a term of supply greater than one (1) year at the time
such limitation is imposed. Such allocation shall not be deemed a breach of this
Agreement, and during a period of supply limitation pursuant to this
Section 4.5, Buyer may seek alternative sources of supply of the affected
Product(s), but only for the volume of affected Products that Seller, in good
faith, estimates it cannot supply.

 

10



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

ARTICLE V

RECORDS; AUDIT RIGHTS

5.1 Records.

(a) Buyer and Seller shall maintain complete and accurate records in connection
with this Agreement and all transactions related hereto for at least twenty-four
(24) months from the date of expiration or termination of this Agreement,
whichever is sooner.

(b) Without limiting the foregoing, Buyer will retain, for a period of at least
two (2) years after the close of the Supply Period to which they relate, the
following records: (i) all Forecasts delivered under Section 2.3; and (ii) all
Product supply agreements with suppliers other than Seller that form the basis
of a claim under Article IV.

(c) Without limiting the foregoing, Seller will retain, for a period of at least
two (2) years after the close of the Supply Period to which they relate, the
following records: (i) all forecasts received by it under Section 2.3; and
(ii) all sales agreements with third parties sufficient to substantiate claims
under Article IV.

5.2 Audit Rights. Each Party and its duly authorized representatives shall have
access to accounting records and other documents maintained by the other Party
which relate to Products sold hereunder and shall have the right to audit such
records at any reasonable time and upon reasonable advance notice during the
term of this Agreement and during the two (2) year period following the
expiration or termination of this Agreement.

ARTICLE VI

DEFAULT AND TERMINATION

6.1 Default by Seller. If during any three consecutive Supply Periods, Seller
fails to make available the Terminal Volume of a Product as set forth within a
Supply Commitment either at the Terminal or by way of the alternative sourcing
mechanism provided in Section 4.1, and such failure is not excused under
Section 4.4, then Seller shall be deemed to be in default of this Agreement and
Buyer shall have the option, at its sole discretion and in addition to its
rights at law or in equity, to terminate this Agreement by providing thirty
(30) Days written notice to Seller. No such termination by Buyer shall
constitute or be construed as a waiver or any right or remedy of Buyer for
breach of contract resulting from the facts and circumstances forming the basis
of such termination.

6.2 Buyer Payment Default. If Buyer fails to pay any amounts due to Seller under
this Agreement that are not disputed by Buyer in good faith, and the failure
continues for a period of fifteen (15) Days after Buyer’s receipt of a written
notice of such failure, then in addition to Seller’s rights at law or in equity,
Seller may suspend deliveries hereunder until such failure has been cured,
and/or terminate this Agreement in its entirety.

 

11



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

6.3 Other Defaults. If either Party fails to fully perform any material
obligation under this Agreement (other than obligations that are the subject of
Sections 6.1 and 6.2) and such failure continues for a period of (a) thirty
(30) Days after delivery to the defaulting Party of written notice of such
non-performance, if the defaulting party is not undertaking commercially
reasonable efforts to cure such failure to perform or (b) ninety (90) Days after
delivery to the defaulting Party of written notice of such non-performance, if
the defaulting party is undertaking commercially reasonable efforts to cure such
failure to perform, then the non-defaulting Party shall have the right to
specifically enforce the terms of this Agreement and seek damages for any
breach, terminate this Agreement in its entirety and otherwise pursue the
remedies available to the non-defaulting Party at law or in equity.

ARTICLE VII

OTHER PROVISIONS

7.1 Confidentiality.

(a) Each Party agrees that it will keep any and all Confidential Information of
the other Party strictly confidential and that it will take such steps to
protect such Confidential Information as it normally takes to preserve and
safeguard its own Confidential Information. Each Party agrees that, without the
prior written consent of the other Party, it will not: (i) disclose Confidential
Information of the other Party in any manner whatsoever, in whole or in part;
(ii) use any Confidential Information of the other Party other than in
connection with the transaction(s) that is the subject of this Agreement; or
(iii) transmit the Confidential Information of the other Party to any of its
officers, directors, employees, affiliates, agents or representatives who
(1) are not aware of the confidential nature of such information, or (2) do not
need to know the Confidential Information for the sole purpose of assisting with
the transaction(s) (collectively, its “Representatives”). Each Party shall be
responsible for the breach of this Section 7.1 by any of its Representatives.

(b) For purposes of this Agreement, “Confidential Information” shall mean all
information, documents, data or materials that is now or in the future provided
(including any information provided by Buyer pursuant to Section 3.6(c) or
Section 5 hereof or relating to any customer contracts), acquired or received
directly or indirectly by a Party or its agents, employees or contractors either
in writing, orally or by observation, relating to the business or operations of
other Party or its affiliates, including but not limited to the pricing of
product, design, planning, operation or maintenance of the other Party’s
equipment, products and business; formulas or process parameters relating to the
other Party’s products or proposed products; plans for expansion; information
relating to research, development, invention, manufacturing, purchasing,
accounting, engineering, marketing, merchandising and selling not generally
known in the industry in which the other Party is engaged; any other data,
samples, material and/or information specifically identified by the other Party
as “Confidential”; and any and all other data, information, findings, documents
or other materials arising from or relating to the other Party or the
transaction(s) or any work or services performed by it for the other Party,
regardless of whether such Confidential Information is generated solely by or as
a result of any

 

12



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

of its activities; except that Confidential Information shall not include any
information that (i) was, at the time of disclosure to the receiving Party, in
the public domain; (ii) after disclosure to the receiving Party, is published or
otherwise becomes part of the public domain through no fault of the receiving
Party; (iii) was in the possession of the receiving Party at the time of
disclosure to it and was not the subject of a pre-existing confidentiality
obligation; (iv) was received after disclosure to the receiving Party from a
third party (other than the disclosing Party’s Affiliates or subcontractors)
that was not bound by any duty of confidentiality; or (v) was independently
developed by the receiving Party without the use of the Confidential Information
of the disclosing Party.

7.2 Notices.

(a) Notices, correspondence, invoices, as applicable, and all other
communications related to this Agreement shall be addressed as follows:

 

to Seller at:         WRSW:                 1250 W. Washington Street, Suite 101
                Tempe, Arizona 85281                 Attn: General Counsel
        With a copy to:                 1250 W. Washington Street, Suite 101
                Tempe, Arizona 85281                 Attn: President of
Refining & Marketing         WRC:                 1250 W. Washington Street,
Suite 101                 Tempe, Arizona 85281                 Attn: General
Counsel         With a copy to:                 1250 W. Washington Street, Suite
101                 Tempe, Arizona 85281                 Attn: President of
Refining & Marketing and to Buyer at:             1250 W. Washington Street,
Suite 101             Tempe, Arizona 85281             Attn: President of
Wholesale

 

13



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(b) All notices, requests, demands, and other communications hereunder will be
in writing and will be deemed to have been duly given: (i) if by transmission by
facsimile or hand delivery, when delivered; (ii) by e-mail on the next Business
Day after delivery, if receipt is confirmed, (iii) if mailed via the US Postal
Service, five (5) Business Days after mailing, provided said notice is sent
first class, postage pre-paid, via certified or registered mail, with a return
receipt requested; or (iv) if mailed by an internationally recognized overnight
express mail service such as Federal Express, UPS, or DHL Worldwide, one
(1) Business Day after deposit therewith prepaid.

(c) Each Party shall have the right, from time to time, to designate a different
address by written notice given in conformity with this Section 7.2.

(d) For the avoidance of doubt, any notice, correspondence, invoice or other
communication under this Agreement that is required to be provided to Seller
shall be provided to both WRSW and WRC hereunder but shall be deemed given upon
delivery in accordance with this Section 7.2 to either WRSW or WRC.

7.3 Entire Agreement. This Agreement and the attached Exhibits constitutes the
entire agreement between the Parties and supersedes all prior agreements,
representations, warranties, statements, promises, information, arrangements,
and understandings, whether oral, written, expressed, or implied, with respect
to the subject matter hereof.

7.4 Construction. Unless the context requires otherwise: (a) any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural, and vice-versa, (b) the gender (or lack of gender) of all words used in
this Agreement includes the masculine, feminine and neuter; (c) references to
Articles and Sections refer to Articles and Sections of this Agreement;
(d) references to Exhibits or Schedules refer to the Exhibits or Schedules
attached to this Agreement, each of which is made a part hereof for all
purposes; (e) the term “include”, “includes”, “including” or words of like
report shall be deemed to be followed by the words “without limitation”; (f) the
terms “hereof”, “herein” or “hereunder” refer to this Agreement as a whole and
not to any particular provision of this Agreement; (g) references to money refer
to legal currency of the United States of America; and (h) when calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. The table of contents and
headings contained in this Agreement are for reference purposes only, and shall
not affect in any way the meaning or interpretation of this Agreement.

7.5 Dispute Resolution; Governing Law; Jurisdiction.

 

14



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(a) This Agreement shall be governed and construed in accordance with the
substantive laws of the State of Texas without reference to principles of
conflicts of law that would result in the application of the laws of another
jurisdiction.

(b) THE PARTIES VOLUNTARILY AND IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF TEXAS AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA IN HARRIS COUNTY, TEXAS, OVER ANY DISPUTE BETWEEN OR AMONG THE PARTIES
ARISING OUT OF THIS AGREEMENT, OTHER THAN A DISPUTE SUBJECT TO SECTION 7.5(d),
AND EACH PARTY IRREVOCABLY AGREES THAT ALL SUCH CLAIMS IN RESPECT OF SUCH
DISPUTE SHALL BE HEARD AND DETERMINED IN SUCH COURTS. THE PARTIES HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH DISPUTE ARISING OUT OF
THIS AGREEMENT BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR
THE MAINTENANCE OF SUCH DISPUTE. EACH PARTY AGREES THAT A JUDGMENT IN ANY SUCH
DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.

(c) EACH OF THE PARTIES HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY
IN ANY DISPUTE OR OTHER PROCEEDING RELATED THERETO BROUGHT IN CONNECTION WITH
THIS AGREEMENT.

(d) Any dispute, controversy or claim, of any and every kind or type, whether
based on contract, tort, statute, regulations, or otherwise, between the
Parties, arising out of, connected with, or relating in any way to this
Agreement or the obligations of the Parties hereunder, including any dispute as
to the existence, validity, construction, interpretation, negotiation,
performance, non-performance, breach, termination or enforceability of this
Agreement (in each case, a “Dispute”), shall be resolved solely and exclusively
in accordance with the procedures specified in this Section 7.5. The Parties
shall attempt in good faith to resolve any Dispute by mutual discussions within
thirty (30) days after the date that one Party gives written notice to the other
Parties of such a Dispute in accordance with Section 7.2. If the Dispute is not
resolved within such thirty (30) day period, or such longer period that may
subsequently be agreed to in writing by the parties to the Dispute, the Dispute
shall be finally settled by arbitration administered by JAMS, Inc. (“JAMS”)
under its Comprehensive Arbitration Rules & Procedures, and judgment on the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The arbitration shall be held in Houston, Texas, and
presided over by three arbitrators. If the Dispute is not settled within the
above operative time period, the Party providing the aforesaid notice or the
Parties receiving such notice may initiate the arbitration with JAMS. The Party
who initiates the arbitration with JAMS shall also provide notice to JAMS and
the opposing Party at the time of the initiation of the arbitration of the name
of the Party selected arbitrator. The opposing Party shall file their answering
statement with JAMS within forty-five (45) days of their receipt of the notice
of filing from JAMS. The

 

15



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

name of their party appointed arbitrator shall be included in such answering
statement. The two Party-appointed arbitrators shall select a third arbitrator,
who shall serve as the chairperson. The arbitration award shall identify whether
there is a prevailing party in the arbitration and include an award in favor of
such prevailing party and against each losing party, jointly and severally, for
costs and expenses, including the actual litigation fees and costs (including
reasonable attorney fees) the prevailing party incurred, excluding any
contingent or deferred fees and costs. This agreement to arbitrate shall be
binding upon the successors, assignees and any trustee or receiver of any Party.

7.6 Cooperation. Each Party will cooperate fully with the other and provide such
further information as may be reasonably necessary to fulfill the objectives in
this Agreement.

7.7 Gifts. No director, employee or agent of Buyer or of any subcontractor or
vendor of Buyer shall give or receive any commission, fee, rebate, or gift or
entertainment of significant cost or value in connection with this Agreement, or
enter into any business arrangement with any director, employee or agent of
Seller or its parent or affiliated entities other than as a representative of
Buyer, without Seller’s prior written agreement. Buyer shall promptly notify
Seller of any violation of this Section 7.8.

7.8 Amendments. No amendment or modification of the terms of this Agreement
shall be binding unless in writing and signed by the Parties.

7.9 Waiver. No waiver of any right, power, or privilege hereunder shall be
binding upon any Party unless in writing and signed by or on behalf of the Party
against which the waiver is asserted.

7.10 Assignment.

(a) WRSW shall not assign any of its rights or obligations under this Agreement
without the prior written consent of Buyer and WRC, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however; that WRSW may
assign this Agreement without such consent to an affiliate or in connection with
a sale by WRSW of the Gallup Refinery so long as the transferee: (i) agrees to
assume all of WRSW’s obligations under this Agreement and (ii) is financially
and operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by Buyer in its reasonable judgment.

(b) WRC shall not assign any of its rights or obligations under this Agreement
without the prior written consent of Buyer and WRSW, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however; that WRC may
assign this Agreement without such consent to an affiliate or in connection with
a sale by WRC of the El Paso Refinery so long as the transferee: (i) agrees to
assume all of WRC’s obligations under this Agreement and (ii) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by Buyer in its reasonable judgment.

 

16



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(c) Buyer shall not assign any of its rights or obligations under this Agreement
without Seller’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however; that (i) Buyer may assign
this Agreement without Seller’s consent to an affiliate or in connection with a
sale by Buyer of Buyer’s wholesale motor fuel distribution business so long as
the transferee: (A) agrees to assume all of Buyer’s obligations under this
Agreement, and (B) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by Seller’s in its
reasonable judgment; and (ii) Buyer shall be permitted to make a collateral
assignment of this Agreement to obtain financing.

(d) Any assignment that is not undertaken in accordance with the provisions set
forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required.

(e) This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.

7.11 Indemnity. NEITHER PARTY SHALL BE LIABLE FOR ANY ACTIONS OR OMISSIONS TO
ACT OF THE OTHER PARTY, OR OF ANY OF ITS EMPLOYEES, AGENTS OR REPRESENTATIVES.
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 7 OF THE PRODUCT SALES TERMS,
EACH PARTY (THE “INDEMNIFYING PARTY”) AGREES THAT IT SHALL, TO THE EXTENT
PERMITTED BY LAW, DEFEND, INDEMNIFY, AND HOLD HARMLESS THE OTHER PARTY, ITS
MEMBERS, DIRECTORS, OFFICERS, MANAGERS, AGENTS AND EMPLOYEES, FROM AND AGAINST
ANY AND ALL CLAIMS, DEMANDS, DAMAGES, LOSSES, LIABILITIES, CAUSES OF ACTION,
JUDGMENTS, ASSESSMENTS, PENALTIES, COSTS, AND EXPENSES OF ANY KIND OR NATURE,
INCLUDING REASONABLE ATTORNEYS FEES, EXPENSES OF LITIGATION AND COURT COSTS,
WITHOUT REGARD TO THE AMOUNT (COLLECTIVELY “LOSSES”) TO THE EXTENT SUCH LOSSES
ARE, DIRECTLY OR INDIRECTLY CAUSED BY, CONNECTED WITH, OR ARISE OUT OF THE
INDEMNIFYING PARTY’S FAILURE TO COMPLY, OR ANY PRODUCTS DELIVERED BY THE
INDEMNIFYING PARTY’S FAILURE TO COMPLY WITH ALL APPLICABLE FEDERAL, STATE AND
LOCAL LAWS, ORDINANCES, ORDERS, RULES AND REGULATIONS OR FROM ANY INTENTIONAL OR
UNINTENTIONAL ACTION OR OMISSION TO ACT OF THE INDEMNIFYING PARTY, OR ITS
MEMBERS, DIRECTORS, OFFICERS, MANGERS, AGENTS AND EMPLOYEES. IN THE EVENT THAT
ANY SUCH INCIDENT THAT LEADS TO ANY CLAIM FOR INDEMNIFICATION IS THE RESULT OF
INTENTIONAL OR UNINTENTIONAL CONDUCT OF BOTH PARTIES, EACH PARTY AGREES THAT IT
SHALL BE LIABLE TO REIMBURSE AND INDEMNIFY THE OTHER PARTY TO THE EXTENT THAT
LIABILITY AND RESPONSIBILITY WOULD BE APPORTIONED TO SUCH PARTY IN ACCORDANCE
WITH THE LAWS OF COMPARATIVE NEGLIGENCE. TO RECEIVE THE FOREGOING INDEMNITY, THE
PARTY SEEKING INDEMNIFICATION MUST NOTIFY THE

 

17



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

INDEMNIFYING PARTY IN WRITING OF A CLAIM PROMPTLY AND PROVIDE ALL COOPERATION
REASONABLY REQUESTED BY THE INDEMNIFYING PARTY (AT THE EXPENSE OF THE
INDEMNIFYING PARTY). For the avoidance of doubt, WRC and WRSW shall be jointly
and severally liable for all obligations of Buyer hereunder and treated as a
single party for purposes of this Section 7.11.

7.12 Severability. Any term or provision of this Agreement that is held to be
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.

7.13 No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assignee of a Party.

7.14 Counterparts. This Agreement may be executed in one or more counterparts,
any or all of which shall constitute one and the same instrument. Either Party,
at its option, may supply any document required by or referenced in this
Agreement in either paper or electronic form (including, but not limited to, an
electronically imaged, faxed, photocopied, or online posted version), and any
such version shall be sufficient for all purposes under this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

WESTERN REFINING SOUTHWEST, INC. By:  

/s/ Mark J. Smith

Name:   Mark J. Smith Title:   President – Refining and Marketing WESTERN
REFINING COMPANY, L.P. By:  

/s/ Mark J. Smith

Name:   Mark J. Smith Title:   President – Refining and Marketing

 

WESTERN REFINING WHOLESALE, LLC By:  

/s/ Matthew L. Yoder

Name:   Matthew L. Yoder Title:   Senior Vice President – Operations

Solely for purposes of the undertakings set forth in Section 3.7:

 

WESTERN REFINING, INC.

By:  

/s/ Mark J. Smith

Name:   Mark J. Smith Title:   President – Refining and Marketing

 

[Signature Page to Product Supply Agreement]



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

EXHIBIT A

DEFINITIONS

Capitalized terms used throughout the Agreement and not otherwise specifically
defined elsewhere shall have the meanings set forth in this Exhibit A.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

“Barrel”, “barrel”, or “BBL” means a volume equal to 42 U.S. gallons at 60
degrees Fahrenheit under one atmosphere of pressure. “bpd” means Barrels per
day.

“Business Day” means a Day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Committed Volumes” shall have the meaning prescribed to such term in the FDSA.

“Daily Terminal Volume” means, for each Product at a Terminal, the Terminal
Volume at such Terminal for such Product divided by the number of Days in the
Supply Period associated with such Terminal Volume.

“Day” means a calendar day.

“EFT” means electronic funds transfer.

“FDSA” means that certain Fuel Distribution and Supply Agreement dated as of
October 15, 2014, between Buyer and WRSW, as amended or otherwise modified from
time to time.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Month” means a calendar month.

“Non-Delivered Rack Sales” means sales by Buyer to third parties of Products at
the Terminals on a non-delivered basis.

“OPIS” means the Oil Price Information Service.

 

Exhibit A

Page 1 of 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

“Outage” means, with respect to any Product at a Terminal, the planned or
unplanned (due to a Force Majeure Event or otherwise) failure or inability of
Seller to deliver the Product at the relevant Terminal to or for the account of
Buyer.

“Products” means, in each of its grades, gasoline, gasohol, diesel, biodiesel
and other products (including branded and unbranded products). “Product” means
one of the Products.

“Product Price” means, for each Product, the price indicated, or calculated
using the formula set forth, as applicable, on the attached Exhibit C, such
Product Price to apply to all transactions made pursuant to a Supply Commitment
under this Agreement.

“Product Sales Terms” means the terms set forth on the attached Exhibit D.

“Product Specifications” means the commodity specifications for the Products
that are required to be met by Applicable Law and customary industry standards.

“Ratable Basis” means the purchase by Buyer of a volume of Product that is less
than 200% of the Daily Terminal Volume for such Product at the relevant
Terminal.

“RFG” means Reformulated Gasoline, as defined by the Environmental Protection
Agency.

“RFS-2 RIN” means a Renewable Fuel Standard-2 Renewable Identification Number
issued by the Environmental Protection Agency.

“RVP” means Reid Vapor Pressure, as defined by the Environmental Protection
Agency.

“Stipulated Product Commitment” means not less than 90% or more than 110% of
79,000 bpd (as such amount may be increased pursuant to Section 2.1) of Products
multiplied by the number of Days in a given Supply Period.

“Supply Period” means any period from the first Day of a Month through the last
Day of such Month, inclusive.

“Terminals” means the light products truck loading terminals listed in
Exhibit B. “Terminal” means one of the Terminals.

“Terminal Volume” means, for each Terminal, the estimated portion of the
Stipulated Product Commitment to be delivered to such Terminal during a Supply
Period as set forth in the Forecast for such Supply Period.

“U.S.” means the United States of America.

 

Exhibit A

Page 2 of 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

EXHIBIT B

TERMINALS

Tucson (KM) Terminal located at 3735 S Dodge Blvd, Tucson AZ 85713

Tucson (HEP) Terminal located at 3605 S Dodge Blvd, Tucson AZ 85713

Phoenix (KM) Terminal located at 5325 W Van Buren St, Phoenix AZ 85043

Phoenix (CalJet) Terminal located at 125 N 53rd Ave, Phoenix AZ 85043

Albuquerque Terminal located at 3209 Broadway SE, Albuquerque NM 87105

Gallup Terminal located at I-40 Exit 39, Jamestown NM 87347 (PO Box 929,
Jamestown, NM)

Bloomfield Terminal located at 50 County Rd 4990, Bloomfield NM 87413

El Paso Terminal located at 6500 Trowbridge Dr, El Paso TX 79905

Las Vegas (KM) Terminal located at 5049 N. Sloan Lane, Las Vegas NV 89115

Las Vegas (HEP) Terminal located at 6226 W Sahara Ave, Las Vegas NV 89146

Imperial (KM) Terminal located at 345 W Aten Rd, Imperial CA 92251

Road Forks (DIG) Terminal located at 3155 Highway 80, Road Forks NM 88045

 

Exhibit B

Page 1 of 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

EXHIBIT C

PRODUCT PRICING

*** [three pages omitted]

 

Exhibit C

Page 1 of 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

EXHIBIT D

PRODUCT SALES TERMS

Capitalized terms used but not defined in this Exhibit D have the meanings given
to them in the Agreement.

1. Invoicing/Payment.

(a) In connection with each sale of a Product to Buyer, Seller will issue a
provisional invoice calculated using the applicable Price for the Product.
Buyer’s payment terms shall be ***, and payment shall be by EFT. Notwithstanding
the foregoing, if, at any time during the Term of this Agreement, the amount of
Buyer’s accounts receivable less its accounts payable (each calculated in
accordance with generally accepted accounting principles consistently applied)
(“Buyer’s Net Working Capital”) is more than $*** million (such excess, the “NWC
Excess”), Buyer may provide written notice to Seller of such NWC Excess,
together with documentation supporting such NWC Excess. Buyer agrees to use
commercially reasonable efforts to reduce such NWC Excess, and Seller agrees to
revise the payment terms set forth in this Section 1(a) as may be reasonably
necessary to mitigate the amount of any NWC Excess.

(b) A final invoice for all Products sold by Seller to Buyer in a Supply Period,
calculated using the applicable Product Prices under the formulas set forth on
Exhibit B to the Agreement, will be issued by Seller on or before the 15th Day
of the following Supply Period.

(c) Buyer shall pay Seller for delivered Product(s) in U.S. dollars without any
adjustments, discounts, or setoffs, on or before the due date. All past due
payments hereunder shall bear interest from the date due until the date paid at
the rate of one and one-half percent (1  1/2%) per Month or at the maximum rate
authorized by law, whichever is less. Buyer shall pay all Seller’s costs
(including court costs and reasonable attorney’s fees) of collecting past due
payments. Accounts that are past due will be ineligible for applicable
allowance, deductions, or discounts, if any.

(d) Refunds due from Seller to Buyer under a final invoice on Buyer’s purchases
of a Product in a Supply Period will be credited to Seller’s invoices for
Buyer’s purchases of the Product in the following Supply Period, commencing with
Buyer’s first purchase of the Product in the following Supply Period and
continuing until the refund is credited in full.

2. Taxes. When applicable laws, ordinances, regulations and other governmental
directives (hereinafter referred to as the “laws”) permit, Buyer shall assume
and be responsible to the proper governmental units for any and all federal,
state, and local taxes, excise, charges and inspection and other fees
(hereinafter referred to as “taxes”) now or hereafter imposed by any
Governmental Authority or authority that may be applicable to the sale, delivery
or

 

Exhibit D

Page 1 of 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

transportation of the Products sold hereunder. In those cases in which the laws
impose upon Seller the obligation to collect or pay such taxes, Seller shall pay
the amounts for which Seller shall be liable, however Buyer shall reimburse to
Seller the amount of any such taxes paid by Seller, as any such payment is not
included in the prices for Products otherwise herein provided for, and shall be
in addition thereto. If any such payment from Buyer to Seller is prohibited by
existing or future act or request of a Governmental Authority or person
purporting to act with governmental authority, Seller shall have the right to
terminate this Agreement upon 30 Days’ notice to Buyer. If Buyer is entitled to
purchase Products free of any such tax, or at a reduced rate of tax, Buyer shall
furnish to Seller proper exemption certificates, or other required
documentation, to cover such purchase or purchases.

3. Delivery. All sales shall be free on board the relevant Terminal. Title and
risk of loss shall pass to Buyer at the relevant Terminal as Product passes the
transport truck or railcar inlet flange, barge permanent hose connection, or
pipeline upstream flange, as applicable. Prior to such point, Seller shall have
full title and risk of loss to such Product.

4. Quantity and Inspection. Unless otherwise agreed, quantities delivered to
Buyer shall be determined into or from pipelines according to terminal tank
gauges or calibrated meters. Either Party may require that Product quantity and
quality be determined by a jointly-selected, licensed petroleum inspector, whose
findings shall be conclusive. Customary inspection costs shall be shared
equally, but additional services shall be paid for by the Party requesting them.
Objections to measurement, including claims for shortage, for quantities
delivered from Seller’s facility must be made to Seller within ten (10) Days
from the date of delivery. All volumes of delivered Product(s) shall be
corrected for temperature to 60 degrees Fahrenheit. This correction shall be
made for any petroleum Products delivered hereunder in accordance with ASTM
D-1250, Table 6B in its latest revision. The term “gallon” means a U.S. gallon
of 231 cubic inches. All measurements and/or tests shall be made in accordance
with the latest standards or guidelines published by the American Petroleum
Institute or ASTM International (“ASTM”).

5. Compliance With Laws. Seller shall comply with all laws, regulations, and
standards applicable to the manufacture, storage, sale, and transportation of
motor fuel applicable at the relevant Terminal. Buyer shall include provisions
in its agreements requiring its customers to comply with all laws, regulations
and standards applicable to the transportation, storage, use, and disposition of
Products, and Buyer shall not deliver, or allow to be delivered, to a RVP or RFG
control area any Product that would be in violation of Environment Protection
Agency regulations applicable to that area.

6. Safety and Health. Buyer acknowledges receipt of Seller’s Material Safety
Data Sheet for the Product and is aware of the known hazards and risks in
handling the Product. Buyer shall take all necessary steps to inform its
employees, agents, and customers of any hazards and risks associated with use or
handling of the Product including distribution of the Material Safety Data
Sheet.

 

Exhibit D

Page 2 of 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

7. Warranties.

(a) SELLER WARRANTS THAT THE PRODUCT SOLD IS OF THE KIND AND QUALITY DESCRIBED
IN THIS AGREEMENT, AND THAT SELLER HAS GOOD TITLE TO THE PRODUCT. THIS WARRANTY
IS EXCLUSIVE AND IS IN LIEU OF ANY OTHER WARRANTY, EITHER EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO DESCRIPTION OF THE PRODUCT, QUALITY OF THE PRODUCT,
WARRANTIES OF MERCHANTABILITY, WARRANTIES OF FITNESS FOR A PARTICULAR USE OR
OTHER WARRANTY OF QUALITY, WHETHER EXPRESS OR IMPLIED. BUYER ACKNOWLEDGES THAT
SELLER SHALL IN NO WAY BE RESPONSIBLE OR LIABLE TO BUYER OR ANY OTHER PARTY FOR
ANY USE OF THE PRODUCT. BUYER ACKNOWLEDGES THAT BUYER HAS NOT AND DOES NOT RELY
ON SELLER’S SKILL OR JUDGMENT WITH REGARD TO THE SELECTION OF THE PRODUCT AS FIT
OR SUITABLE FOR ANY PARTICULAR PURPOSE. BUYER’S EXCLUSIVE REMEDY FOR ANY AND ALL
LOSSES AND OTHER DAMAGE RESULTING FROM SALE OF PRODUCT PURSUANT TO THE
AGREEMENT, ANY SPECIAL PROVISIONS AND THESE GENERAL TERMS AND CONDITIONS,
INCLUDING, WITHOUT LIMITATION, CLAIMS FOR BREACH OF WARRANTY, BREACH OF
CONTRACT, NEGLIGENCE OR STRICT LIABILITY SHALL BE LIMITED, AT SELLER’S OPTION,
EITHER TO REPLACEMENT OF THE PRODUCT OR REFUND OF THE PURCHASE PRICE FOR THE
NONCONFORMING PRODUCT.

(b) Should it appear that Seller furnished nonconforming Product, Buyer must
provide written proof thereof in sufficient detail for Seller to evaluate the
claim within ten (10) Days of the date on which Buyer learned that such Product
was nonconforming. Seller retains the right to test any sample of the Products
taken, to inspect the facility from which the sample was taken or to take its
own sample of any allegedly defective or off specification Products.

8. Waiver of Consequential Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE AGREEMENT, AND NOTWITHSTANDING KNOWLEDGE, IF ANY, OF A PARTY OF
THE POSSIBILITY OF SUCH DAMAGES, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY, FOR ANY LOST PROFITS, OR SPECIAL, CONSEQUENTIAL, PUNITIVE,
EXEMPLARY, INCIDENTAL OR INDIRECT DAMAGES OR LOSSES, INCLUDING BUT NOT LIMITED
TO LOST PROFITS, FROM SALE OF PRODUCT UNDER THE AGREEMENT OR FROM THE USE OR
RESALE THEREOF, HOWEVER SAME MAY BE CAUSED AND REGARDLESS OF THE SOLE OR
CONCURRENT NEGLIGENCE OF THE OTHER PARTY, EVEN IF SUCH PARTY HAS BEEN ADVISED
OF, OR OTHERWISE COULD HAVE ANTICIPATED THE POSSIBILITY OF, SUCH DAMAGES OR
LIABILITIES IN ADVANCE. THE PARTIES AGREE THAT THE RESTRICTIONS AND LIMITATIONS
ON DAMAGES CONTAINED IN THIS AGREEMENT DO NOT DEPRIVE THE PARTIES OF MINIMUM
ADEQUATE REMEDIES AS CONTEMPLATED IN TEXAS UCC SECTION 2-719. The foregoing
limitation is not intended and shall not limit any damages incurred by any third
party and covered under any indemnity hereunder.

 

Exhibit D

Page 3 of 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

9. Survival of Obligations. Obligations arising under paragraphs 2, 5, 7, and 8
shall survive termination or expiration of the Agreement.

 

Exhibit D

Page 4 of 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

EXHIBIT E

TRACKING ACCOUNT ILLUSTRATION

 

     Month
1     Month
2      Month
3     Month
4      Month
5      Month
6      Month
7      Month
8      Month
9      Month
10      Month
11      Month
12      Month
13  

Margin (shortfall) / Surplus (millions $)

   ($ 10 )    $ 0       ($ 3 )    $ 1       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 4       $ 4   

Payment to Seller from Buyer

   $ 10      $ 0       $ 3      $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0   

Credit to Buyer from Seller

   $ 0      $ 0       $ 0      $ 1       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 4       $ 3   

Aging drop off at month end

   $ 0      $ 0       $ 0      $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 5       $ 0   

“Tracking Account” at month end

   $ 10      $ 10       $ 13      $ 12       $ 12       $ 12       $ 12       $
12       $ 12       $ 12       $ 12       $ 3       $ 0   

In Month 12, $4 goes against the Month 1 shortfall which when combined with the
$1 from Month 4 makes a total of $5 that should be applied to the Month 1
shortfall payment - thus the remaining $5 of the Month 1 shortfall payment drops
off. As a result, $3 would remain in the Tracking Account from Month 3.

In month 13, $3 is still left in the Tracking Account and available for
“repayment” back to Buyer.

 

Exhibit E

Page 1 of 1